Citation Nr: 1527118	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  12-18 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for myofascial pain syndrome, to include as secondary to a lumbar spine disability.

4.  Entitlement to service connection for a neurological disability of the right lower extremity (claimed as tingling, muscle atrophy, neuritis, radiculitis, and sciatica), to include as secondary to a lumbar spine disability.

5.  Entitlement to service connection for a neurological disability of the left lower extremity (claimed as tingling, muscle atrophy, neuritis, radiculitis, and sciatica), to include as secondary to a lumbar spine disability.

6.  Entitlement to service connection for depression, to include as secondary to a lumbar spine disability.

7.  Entitlement to an initial compensable evaluation for left ear hearing loss.  


REPRESENTATION

Appellant represented by:	Daniel G. Curry, Attorney


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1981 to April 1985. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from July 2010, June 2011, and September 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

As an initial matter, the Board notes that the Veteran's claims for a lumbar spine disability and right ear hearing loss were characterized by the RO as applications to reopen previously denied claims.  However, it appears that since these claims were last decided, additional relevant service records have been associated with the Veteran's claims folder that were not previously considered.  Accordingly, pursuant to 38 C.F.R. § 3.156(c), VA must reconsider these claims on the merits without regard to whether new and material evidence has been submitted.  See 38 C.F.R. § 3.156(c).  

Additionally, for the sake of clarity, the Board has re-characterized some of the Veteran's claims.  The Veteran has claimed entitlement to service connection for bilateral neuritis, bilateral radiculitis, bilateral sciatica, bilateral tingling, and bilateral muscle atrophy of the lower extremities.  Based on a careful review of the record, it appears that the Veteran is seeking compensation for symptomology, including muscle atrophy and paresthesias of the bilateral lower extremities, associated with S1 nerve root compression.  Accordingly, the Board has condensed what are essentially multiple claims for the same disability into claims for neurological disabilities of the right and left lower extremities.
 
The issues of entitlement to service connection for right ear hearing loss and entitlement to an initial compensable evaluation for left ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has lumbar spondylolysis and facet syndrome with degenerative osteoarthritis of the lumbar spine that had onset in service or was caused by or related to his active military service.

2.  The Veteran has been diagnosed with lumbar myofascial pain related to his lumbar spine disability.

3.  The Veteran has S-1 nerve root compression characterized by paresthesias and muscle atrophy of the right lower extremity, secondary to his lumbar spine disability.

4.  The Veteran has S-1 nerve root compression characterized by paresthesias and muscle atrophy of the left lower extremity, secondary to his lumbar spine disability.

5.  The Veteran has a diagnosis of depression secondary to his lumbar spine disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a lumbar spine disability have been met.  38 U.S.C.A. §§ 101, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

2.  The criteria for entitlement to service connection for myofascial pain syndrome have been met.  38 U.S.C.A. §§ 101, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).

3.  The criteria for entitlement to service connection for a neurological disability of the right lower extremity (claimed as tingling, muscle atrophy, neuritis, radiculitis, and sciatica) have been met.  38 U.S.C.A. §§ 101, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).

4.  The criteria for entitlement to service connection for a neurological disability of the left lower extremity (claimed as tingling, muscle atrophy, neuritis, radiculitis, and sciatica) have been met.  38 U.S.C.A. §§ 101, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).

5.  The criteria for entitlement to service connection for depression have been met.  38 U.S.C.A. §§ 101, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2014).  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  In cases of aggravation of a veteran's non-service-connected disability by a service-connected disability, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322 (2014).   

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014). 

The Veteran is seeking entitlement to service connection for a lumbar spine disability, which he has argued is related to multiple injuries to his low back during his active military service.

The Veteran's service treatment records show that no condition of the back or spine was noted at his induction into service.  These records document that he fell in January 1982, resulting in trauma to the low back and buttocks.  In December 1983, he fell again, reinjuring his back.  Following these injuries, the Veteran suffered from recurrent low back pain.  He was ultimately discharged from service due to his low back disability.  The Medical Evaluation Board diagnosed him with facet syndrome of the lumbar spine, which they found was incurred in service and did not exist prior to service.

Following his discharge, the Veteran attempted to establish service connection for his low back disability, but the RO denied his claim in a July 1995 RO decision, finding that his lumbar spondylolysis is a congenital disability.  The basis for this finding is unclear, although it may be based on a remark by one of the members at the Veteran's January 1985 Medical Board hearing.  As noted above, it appears that not all of the Veteran's service records were associated with his claims folder at the time of this decision.

In a July 2010 VA medical opinion, an examiner opined that the Veteran's lumbar spine disability was a hereditary form of arthritis that was less likely than not related to service.  It appears that this conclusion was based on the fact that the Veteran has arthritis in other joints, as well as the examiner's finding that the Veteran had livedo reticularis and bilateral second finger eversion, which she claimed is associated with hereditary arthritis.

In August 2013, the Veteran was examined by a private physician, Dr. M.P., who also conducted a comprehensive review of the Veteran's claims folder.  Dr. M.P. diagnosed the Veteran with lumbar spondylolysis and lumbar facet syndrome with degenerative osteoarthritis of the lumbar spine.  He opined that it is at least as likely as not that the Veteran's lumbar condition is related to his in-service back injuries.  He noted that both the Veteran and his parents have denied that the Veteran was diagnosed with hereditary arthritis or a congenital spinal condition during his childhood and the Veteran was noted to be in good health at the time of his enlistment, with the first documented evidence of any low back problems beginning during the Veteran's service, following his injuries.  Furthermore, he rejected the findings of the July 2010 VA examiner, noted that neither he nor any of the Veteran's other treatment providers has found any evidence of livedo reticularis or finger eversion and that the relationship between this skin condition and hereditary arthritis is not well supported by the medical literature.  Dr. M.P. considered it significant that the first evidence of any spinal problems was noted during the Veteran's service and stated that the Veteran's current condition is consistent with the progression of his in-service disability.  

Having carefully reviewed all the evidence of record, the Board finds Dr. M.P.'s opinion to be highly probative regarding the etiology of the Veteran's current lumbar spine disability and concludes that entitlement to service connection for a lumbar spine disability is warranted.

Additionally, Dr. M.P. has opined that it is at least as likely as not that the Veteran's lumbar spine disability has resulted in several secondary disabilities, including lumbar myofascial pain, bilateral sciatic radiculitis with paresthesias and muscle atrophy of the lower extremities, and depression.  As the Board finds these conclusions to be supported by the evidence of record, entitlement to service connection for myofascial pain syndrome, neurological disabilities of the right and left lower extremities, and depression are granted.  

ORDER

Entitlement to service connection for a lumbar spine disability is granted.

Entitlement to service connection for myofascial pain syndrome is granted.

Entitlement to service connection for a neurological disability of the right lower extremity (claimed as tingling, muscle atrophy, neuritis, radiculitis, and sciatica) is granted.

Entitlement to service connection for a neurological disability of the left lower extremity (claimed as tingling, muscle atrophy, neuritis, radiculitis, and sciatica) is granted.

Entitlement to service connection for depression is granted.  


REMAND

The Veteran is also seeking entitlement to service connection for right ear hearing loss, as well as entitlement to an initial compensable evaluation for left ear hearing loss.

The Veteran's hearing was last evaluated in May 2011, more than four years ago.  Where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).  An examination too remote for rating purposes cannot be considered "contemporaneous."  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

Additionally, the Veteran's counsel has alleged that the February 2011 VA examiner did not adequately address evidence favorable to the Veteran's claim that his right ear hearing loss is related to service.  As it appears that the examiner reached her decision solely because the Veteran's hearing loss was within normal limits at separation from service, the Board agrees that this opinion is inadequate.  

Accordingly, on remand, the Veteran should be scheduled for a new VA audiological evaluation.

Accordingly, the case is REMANDED for the following action:

1. Associate all current VA outpatient treatment records with the Veteran's claims folder.

2. Once this is done, the RO should schedule the Veteran for a VA audiological examination.  The examiner should note any functional impairment caused by the Veteran's hearing loss disability, including a full description of the effects of his disability upon his ordinary activities, if any.

The VA examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's right ear hearing loss had onset in service or was caused or aggravated by the Veteran's active military service.

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

3. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


